Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

 Election/Restrictions
As a reminder, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  At present the process claims remain un-amended from the original claim set and include none of the limitations added to the product claims thereafter.  

Drawings
The drawings were received on 12/25/2021.  These drawings are acceptable and resolve almost all the previous issues with only one issue remaining as detailed below.

While figure 2B clearly shows just the present invention, figure 2A, which is labelled as prior art, still shows a combination of the prior art (conventional lights 62 and 63) and the present invention (light 10).  Examiner notes that when the inventive subject matter is removed from the prior art figure 2A 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 12/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitations of claim 1 directed to the light elements only being capable of connection to the cable after fastening at the cut-outs (see below 112a).
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the limitation “the plurality of light barrier elements are only connectable to the cable after being fastened at, or in, the plurality of cut-outs” in lines 10-11.  While the original disclosure supports the method step of connecting the light elements to the cable after connection to the cutouts in paragraph [0046], the present claim is an apparatus claim and there is no support that the apparatus disclosed can only be made by connecting the cable after fastening of the light elements to the cut-outs.  The original disclosure indicates this order of operation in the method is desirable, however, there is no indication in the disclosure that the claimed order of operations is the only possible one as required by the current claim; i.e. to infringe the apparatus as currently claimed the infringing apparatus would have to have light elements that were only capable of connecting to the cable after connecting to the cut-outs and were not capable of any other order of connection and applicant does not have support for such an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “the plurality of light barrier elements are only connectable to the cable after being fastened at, or in, the plurality of cut-outs” in lines 10-11.  As detailed in the above 112(a) rejection, there is no support for the light barrier elements only being connectable to the cable after being fastened to the cut-outs as the disclosed light elements are capable of connection to the cable before fastening at the cut-outs.  As such, it is unclear what is meant by only.  Claim will be interpreted in view of the disclosure as the light elements are capable of being connected to the cable after fastening to the cut-outs.
Claim 10 includes the limitation “a common cable” line 8.  As a cable is already recited in claim 1, from which claim 10 depends, and only one cable is disclosed it is unclear what the recitation of a cable in claim 10 refers to.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6243006 to Rejc (hereinafter Rejc) in view of US patent 8568015 to Chen (hereinafter Chen) and US patent 5233185 to Whitaker (hereinafter Whitaker).
Regarding claim 1, the door system is shown in Rejc in the embodiment of figure 7 (with generic details from figures 1-6 and 8-10) with at least one travelable door element 415; at least one running rail 412 for guiding the at least one travelable door element; and a plurality of light barrier elements (unnumbered, shown forming light beams 19-1 through 19-n further taught in column 6 lines 17-20) for detecting a free travel path of the at least one travelable door element 415, wherein the at least one running rail 412 has a plurality of cut-outs 428 (further taught in column 6 lines 60-65), and wherein the plurality of light barrier elements are separate light barrier elements (i.e. each individual beam 19-1 through 19-n is a single separate barrier element) fastened at the plurality of cut-outs 428 as further taught in column 6 lines 61-65.
However, Rejc does not show each of the light barrier elements connected to a cable or the light barrier elements capable of connection to the cable after placement in the cutouts.
Light elements each connected to a cable and capable of connection after locational placement of the light elements is shown in Chen in figures 1-10 with light elements 106 each being connected to cable 102,104 via clip connector 118,124.  The clip connector allows for the light element to be capable 
The use of cable connected light elements in a light barrier arrangement is motivated by Whitaker showing in figures 3, 5, and 6 lights elements 49a-c and 50a-c forming a light barrier for a travelable door element 11 are each individual elements mounted to the rail of the door system connected to cables 47a-c and 48a-c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the light elements each connected to a cable and capable of connection after locational placement of the light elements of Chen as motivated by Whitaker because the light barrier with separate cable connected light elements allows for the light barrier to more easily be used in non-linear arrangements as well as lowering costs by eliminating the shared housing bar and allowing for replacement of individual elements (cable or light element) without requiring the replacement of the whole set (i.e. unlike the shared housing bar arrangement individual elements can be replaced separately simply by unclipping the light element from the cable).
Regarding claim 2, the cutouts 428 are a passage hole that extends through the rail 412 in Rejc.
Regarding claim 3, the light barrier elements are arranged completely at a side of rail 412 (show with 417 on exterior side of rail) that is remote from the door element 415 in Rejc.
Regarding claim 4, the cutout 428 is a plurality of cutouts as taught in column 6 lines 61-65.  While Rejc teaches beams (light elements) in the area of movement of the leading edge of the door in column 6 line 66-column 7 line 4, Rejc does not specifically state that the cutouts (for the light beams) extend over the total length of the rail.  It would be design choice to have light elements in cutouts over the entire length of the rail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with cutouts and corresponding light elements over the entire length of the rail because the rail guides the door element 
Regarding claim 5, each light barrier element is fastened to each of the cutouts 428 (taught as cutouts 428 corresponding to photoelectric barrier elements in column 6 lines 61-65) in Rejc.
Regarding claim 6, the plurality of light barrier elements creates a light grid and each light barrier element is separate from the other elements (i.e. each is a light forming a single separate beam) in Rejc and the cable 102,104 of Chen as provided above with claim 1 is a common cable.  However, the individual light elements 106 of Chen are connected in parallel as taught in column 4 lines 30-42.  Connection in series is taught in Chen where the light elements groups 110 are connected in series as taught in in column 4 lines 50-51.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc, having the light elements each connected to a cable and capable of connection after locational placement of the light elements of Chen as motivated by Whitaker, with the series connection of Chen because when provided to the door system of Rejc having different parameters than the lighting system of Chen, the series connection would be more useful for the parameters of Rejc, e.g. the series connection would ensure the system as a whole is functioning and would not allow an individual element breakage/outage.  
Regarding claim 7, the door systems includes a second guide rail (two rails 12 and 13 shown generically in figure 1) and the two rails are on opposite sides of the door elements 415 with an opening there between coverable by the door element 415 in Rejc.
Regarding claim 8, the two rails each have a plurality of light elements and the elements on one rail are transmitters while on the other rail are receivers as further taught in column 6 lines 17-21 in Rejc.

Regarding claim 11, the rail 412 extends in a straight line (as shown generically in figure 1 with rails 12 and 13) in Rejc.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc, Chen, and Whitaker, as applied to claims 1-9 and 11 above, and further in view of US patent 10501975 to Hoermann (hereinafter Hoermann).
Regarding claim 10, the separate light elements 106 connected to a common cable 102,104 are shown in Chen.  However, Rejc does not show the two rail system. The two rail arrangement is shown in Hoermann in figures 2-4c where door has two rails 4 and 42 on one side of the door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc, having the light elements each connected to a cable and capable of connection after locational placement of the light elements of Chen as motivated by Whitaker, with the two rail arrangement of Hoermann because the two rail arrangement is a known garage door type and would provide and additional market for the light barrier of Rejc.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc, Chen, and Whitaker, as applied to claims 1-9 and 11 above, and further in view of US patent 8454217 to Liu (hereinafter Liu).

The latching clip is shown in Liu in figures 1-4 where light element 20 has latch nose or portion 27 to secure the light element 20 in cutout 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc, having the light elements each connected to a cable and capable of connection after locational placement of the light elements of Chen as motivated by Whitaker, with the latching clip of Liu because latching clips were well known mounting members and provided the benefits of easy installation and secure attachment.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objections, examiner notes that the replacement drawings are acceptable and fix all the previously noted issues except for the presence of the inventive structure in the prior art figure 2A.  This appears to be a cut and paste error based on applicant’s arguments.
In regards to applicant’s arguments directed to the 102 rejection of claim 1, examiner notes that in view of the amendments Rejc is no longer applied as a 102 reference but instead as a 103 reference in combination with the newly applied Chen reference and the previously applied Whitaker.  Examiner maintains that Chen teaches a common cable and a plurality of light elements capable of selectively connecting to the cable after placement of the light elements in a desired location.  As Rejc teaches the light barrier with the plurality of light elements at particular locations (cut-outs), when provided with the teachings of Chen as motivated by Whitaker teaching a light barrier with separate light elements 
In regards to applicant’s arguments directed to the previously applied Whitaker, Hoermann, and Liu references with respect to claim 1, examiner notes that applicant’s only argument is that the reference fail to teach the newly added limitation directed to the cable and light element connection and as detailed above examiner maintains this limitation is taught by the combination of Rejc, Chen, and Whitaker and thus the arguments are not found persuasive..
In regards to applicant’s arguments directed to claim 4, examiner maintains the design choice rationale is both appropriate and sufficiently supported.  As noted above, Rejc teaches a plurality of beams 19-1 through 19-n covering the substantial majority of the rail.  The addition of beams, and thus cut outs, to the entirety of the rail would be within the scope of design choice (see MPEP 2144.04 VI Section C supporting rearrangement of parts as an obvious design choice) and examiner provided a 
In regards to applicant’s arguments directed to the rejection of claim 6, examiner notes the rejection has been changed in view of the newly applied Chen reference as Chen teaches a plurality of lights and a series connection.  As such, the arguments directed to the previously applied Mann reference are not germane to the present rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak